UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1338


In re: JERMAINE JERRELL SIMS, a/k/a Justice, a/k/a Jus,

                     Petitioner.



              On Petition for Writ of Mandamus. (3:98-cr-00045-CMH-1)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Jerrell Sims petitions for a writ of mandamus seeking an order directing

the district court to transfer United States v. Sims, No. 3:98-cr-00045, from the

Alexandria Division to the Richmond Division of the Eastern District of Virginia for any

further proceedings. We conclude that Sims is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      Because Sims has shown neither extraordinary circumstances nor his clear right to

the transfer, he is not entitled mandamus relief. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2